OFFICE   OF THE AlTORNEY      GENERAL    OF TEXAS
                            AUSTIN




Eononbl* sehn D* mod, Uorrlrdoaer
Eureaa ot Labor Sathtlor
AwU8,    TOPD




                                             de to our orrio.
                                            r8ain aoatnot ro-
                                            0r tbelt Dy   br




           “84oh Mnaraatur~,       -tile,        airI*,
    q a ur y ifi&   nilr md ltroot      lnllW~Y, o ffa ao l,il,
    &aubeat,,       tele ( m ete1 & , o ~o na
                                            tq do r p r e~
                                                         Oo OR -
    p a ny,   r r p lo y a o neo r ma r e
                                        p emo n~,a ndoaoh
    an6 every ratir wmpeay n6t o&wated br a SW&&O&-
    pal Oorgoratfon, aad aaah -4 w&-y wb8a-t Oommfw,
         a a d
             lr o r yo th e raorporatian       eng a g e
                                                       inda nyb ud-
         aeda    dthln      WA3 State, or any person, tia      or
         ooorpontlon eagagod In            or upon any mbllo work _
         Sor tha Ststo or for uiy oouuty or 8nj muniolpil
                       th e r eo f,eith e r l 6 a aontxaotor o r a
         a o r p o ntlo n
         ltk o k ltno th      to err,
                                    ewith, l8ll jmy uoh or it8
         uployeo~ the wegeo oarnod by bin or her aa ottm
         l*l mb a io n8h ly, o n6 m y  to l da y not WO     8h u l
         rlr8oon(1.6)days prior to the dey oi
                 ~1un6o4Aot81933,43rdLag.,D*

                 You havegiwufme t&o further lfUorfm8ion
                                                       tint              Gray
Oleuter8SD a oleudag a& promlng e8tdMahuaatand                       la not
a 0eiporatlon.
                 It is oar opiaiont&at
                                 Art1010U55, won, door
ngt~.p~to4ttny     ClunenaabtPII    youhar*no jurl8dlaUon
                3iaoo you bra  M jurldiotioo  ia the mttor
we do not expieu any opinleft dth retoronao te tlm ooatraeta
lnvolwd.
                                                     Vary tnly   yoara
                                                 ATTolutKY
                                                         o-      OF l%xAs